Case 4:17-cv-13292-LVP-EAS ECF No. 133 filed 04/30/20       PageID.3293   Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 AFT MICHIGAN,

              Plaintiff,
                                               Case No. 17-13292
 v.
                                               HONORABLE LINDA V. PARKER
 PROJECT VERITAS, et al

              Defendants.
                                       /

           ORDER DIRECTING CLERK TO STRIKE DOCUMENT
                      AND REMOVE IMAGE

       On April 30, 2020 the Court was advised that Plaintiff=s Motion to Compel

 [ECF No. 131] filed on April 29, 2020, was filed with an exhibit that should have

 been redacted.   Therefore,

       IT IS ORDERED that the Clerk is directed to strike the document and

 remove image from the docket.

       IT IS FURTHER ORDERED that the Motion to Compel shall be correctly

 re-filed by the close of business today, April 30, 2020.

       IT IS SO ORDERED.

                                                S/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

  Dated: April 30, 2020
